Citation Nr: 1435785	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  04-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for a back condition.

In December 2005, the Veteran failed to appear for a hearing before the Board at the RO.  Therefore, the request for a hearing is considered withdrawn. 38 C.F.R. 
§ 20.704(d) (2013). 

The claim was remanded by the Board in February and September 2008 and July 2010. In September 2011, the Board denied entitlement to service connection for a back disorder. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court granted the parties' July 2012 Joint Motion for Partial Remand (joint motion) and remanded the case to the Board for action consistent with the joint motion.  Thereafter the Board remanded this matter in May 2013 for further development and also obtained a VHA medical opinion that was received in July 2014.  The case now is before the Board for further appellate review.


FINDING OF FACT

The Veteran's current diagnosis of degenerative disc disease of the lumbosacral spine is at least as likely as not the result of his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim. 

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Service connection for certain disorders, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran is competent to report symptoms such as back pain and when they began or when he received treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran alleges that his back disability is related to his military service.  Specifically, he stated he injured his back while lifting air conditioning units, as reported in his November 2003 claim.  In addition to the contentions in his November 2003 claim in which he reported the onset of his back disability in 1975, his representative asserted that his back symptoms began during service and had worsened in severity ever since.  Additionally, the Veteran reported that he had sought medical treatment for his back symptoms beginning in 1980 in his March 2004 notice of disagreement) or in 1982 per an April 2004 statement, which again cited his problems beginning in 1975 .   

The service treatment records indicate the Veteran had normal findings of the spine and denied any orthopedic issues pertaining to the spine including recurrent back pain on entry in August 1974.  An April 1975 record did not address specific complaints but did include examination and treatment apparently for the back with full range of motion in the spine with tenderness over the lumbar spine reported.  He was treated for the unnamed condition with parafon forte.  The Veteran's June 1977 separation examination was absent of any complaint or treatment for a back disability and the accompanying Report of Medical History reflects his reports that he was in good health and he denied any orthopedic issues pertaining to the spine including recurrent back pain.  

The service personnel records reflect that the Veteran's MOS was as a heating and cooling specialist with a related civilian occupation of refrigerator mechanic.  

The earliest medical documentation of a back problem post-service was in May 1982 from the private treatment records of Dr. J. C. O., a private medical doctor, where the Veteran sought treatment for hip pain as a result of low back pain.  However, there was no diagnosis for a back disability and no indication it stemmed from the Veteran's military service. 

In January 1998, the Veteran sought treatment from Dr. R. D. C., a private medical doctor, after pulling a muscle in his back.  The report indicated he was experiencing acute lumbosacral pain with spasms.  He continued treatment and was diagnosed with lumbosacral disease with radiculopathy, probably degenerative disc disease.  According to Dr. C.'s records, the Veteran received treatment for his back from January 1998 to November 2003.  Although there was no opinion that his current disability was etiologically related to his military service, the diagnostic test results were interpreted as having revealed his degenerative disease to be in an advanced state as early as 1998.  Of note, a July 1998 record discussing X-ray findings described plans for him to undergo an MRI as his lumbar spine had severely degenerative disease.  A July 1999 treatment note also described him as having severe lumbosacral disc disease.   The diagnosis of degenerative disc disease continued to be noted through 2003, with an October 2003 record noting severe lumbosacral disease involving degenerative arthritis with L1-2 stenosis and L5 disc herniation.   See Dr. R. D. C. private treatment records, dated April 1989 to November 2003.  In addition, the Veteran VA treatment records from January 2004 to August 2004 indicate the Veteran had a diagnosis of degenerative joint disease of the back but there was no evidence or opinion that it was related to the Veteran's service.  This diagnosis continued to be noted in the VA records through 2009, with the evidence showing various prescriptions for pain medication.  Again these records contained no evidence or opinion as to causation.  

In April 2008, the Veteran underwent a VA C&P examination where the examiner noted some minor range of motion and mild spasm of the paraspinal musculature and tenderness in the region of the lumbosacral spine in the midline.  X-rays revealed degenerative disk disease primarily at the L4-L5 and L5-S1 region. Id.  The examiner diagnosed DDD L4 through S1.  Following physical examination and a review of the evidence within the claims file, the examiner opined that "it is less likely as not that the [Veteran's] current diagnosis involving his back and degenerative disk disease was initially manifested during or was otherwise related to his service.  This is primarily based upon the fact that there is inadequate documentation to support any such contention."  However the Board notes that this examiner did not consider the Veteran's reports of continuous symptoms since service or continuous treatment since the 1980's.  Therefore the probative value of this opinion is limited, because the rationale was not based on the complete evidence which includes competent and credible evidence of continued symptomatology.  

In July 2014 a VHA opinion was received in response to a request from the Board for such an opinion by a medical expert.  The physician who is a medical expert in neurosurgery addressed the question of whether it is as likely as not that the Veteran's current lumbar spine disability began in service or is otherwise related to his back injury or a result of disease or injury in service.  The medical expert answered this question in the affirmative, stating that the back disorder started in service and was continued from the time of service.  The medical expert pointed out that this was documented in the record.  The medical expert did note that one VA physician provided an opinion to the contrary in 2008, but nevertheless, this expert believed it was at least 50 percent likely that the current back disability came from lifting refrigerated units in service.  The Board notes that this medical expert was provided with the claims folder and also notes that the March 2014 VHA request forwarded to this expert set forth the factual background in this matter.  

The Board notes that the lay evidence in support of the Veteran's claim wherein the onset of his back disability was reported to have begun in service in 1975 and worsened in severity ever since, is supported by the medical evidence.  This includes the notation of low back pain in May 1982 from Dr. O, which is consistent with the Veteran's report of treatment beginning around that time.  Although the next private treatment records in the claims file include the first notation of back-related treatment in January 1998, this was noted to contain a report from the Veteran that he had twisted his back in the shower and acute lumbosacral strain was assessed, but severe lumbosacral degenerative disc disease with radiculopathy was diagnosed based on MRI results In June 1998.  Thereafter, the Veteran reported back symptoms about once or twice per year through 2003, including another report of a back strain in January 2003.  Private treatment records end in October 2003.  The VA records from 2004 through 2009 continued to reflect chronic back symptoms.  Based on the medical evidence supporting chronic longstanding low back pathology, the Board finds the Veteran's reports of low back symptoms since service and medical treatment since the early 1980s to be credible.  His history as to onset while lifting air conditioning units is also credible as it is consistent with his MOS and the history of back treatment in service.  

The Board further accepts the opinion from the July 2014 VHA medical expert as having the greatest weight, as it is based on review of the complete medical history and the Veteran's credible lay history.  The Board lends little weight to the negative opinion from the 2008 VA examiner as the examiner did not consider the Veteran's credible lay history as to the chronicity of his symptoms.  Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has a lumbar spine disability that was incurred during his active military service.  Thus, service connection for his claimed back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for a back disorder is granted.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


